Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 24, 2020

The Court of Appeals hereby passes the following order:

A20A2073. TEAUNTO L. POLK v. THE STATE.

      Teaunto Polk appeals the trial court’s order denying his motion to correct a
clerical error, in which he alleged that he had not received credit for time he served
in confinement. The proper method for challenging credit for time served is through
a mandamus action against prison officials. See Warbington v. State, 303 Ga. 649,
651 (814 SE2d 351) (2018). Such a motion filed in a criminal case is a nullity, which
presents nothing to appeal. See id. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/24/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.